BARNARD, P. J.
The material facts involved in this appeal are exactly similar in all respects to those involved in Churchill v. Title Insurance & Trust Co., 4 Civil No. 2122, this day decided (ante, p. 415 [75 Pac. (2d) 526]).  The same question of law is presented and for the reasons given in the case referred to and .on the authority thereof the judgment herein appealed from is- affirmed.
Marks, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on March 17, 1938.